ORDER

Upon consideration of the Joint Petition for Disbarment by Consent filed herein pursuant to Maryland Rule 16-772, it is this 10th day of May, 2005,
*628ORDERED, by the Court of Appeals of Maryland, that Fredric David Leffler be, and he is hereby, disbarred by consent from the practice of law in the State of Maryland; effective immediately, and it is further,
ORDERED, that the Clerk of this Court shall strike the name of Fredric David Leffler from the register of attorneys in this Court, and pursuant to Maryland Rule 16-772(d) shall certify that to the Trustees of the Client Protection Fund of the Bar of Maryland and the Clerks of all judicial tribunals in this State that the name of Fredric David Leffler has been so stricken.